Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites polyurethane. It is unclear is this is referring to the polyurethane material introduced in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites the material for injection is polyurethane. This limitation is already required in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2016/0120242 (“Thompson”) in view of USPGPub No. 2015/0048153 ("Wang"), US Patent No. 5,572,739 ("Kolada"), and US Patent No. 6,412,113 ("Guenther").
Regarding claim 1, Thompson teaches a method of fabricating a non-sewn … glove (para. [0003]), comprising setting a shell mold (fig. 6a-6c, para. [0063])…, the shell mold being a three-piece mold (pieces 602, 622 & 644 illustrated in figs. 6a-6c, paras. [0056]-[0059]) comprising a first outer mold portion (602) and a second outer mold portion (622) forming a molding cavity when closed (figs. 6a-6c, paras. [0061]-[0062]), and positioning an inner mold (644) in the cavity prior to injection molding (figs. 6a-6c, paras. [0061]-[0063]), the inner mold is a plastic mold (para. [0063]) provided with supporting function and leaving space for each finger and a palm in the glove (fig. 6c, para. [0059], wherein the inner mold 644 is hand shaped to provide palm and finger spaces in the glove, and wherein the inner mold supports the liquid injected therein and the formed glove after the liquid has solidified but prior to the glove being removed from the mold). Thompson further teaches injecting a material into the shell mold for one-time molding with an injector (paras. [0063]-[0066]).
Thompson also teaches prior to the injection molding, sleeving a surface of the inner mold with a cloth glove; the [injection molding] material is combined with the cloth glove and the cloth glove is integrated with the inner wall of the glove when the … material is injected for molding (paras. [0025]-[0026], [0052], [0063] & [0064]).
Thompson fails to explicitly teach the glove being a softball/baseball glove, wherein the material for injection is a polyurethane material. However, this would have been obvious in view of Kolada.
Kolada is directed to molding baseball gloves (col. 1 lines 9-11). Kolada teaches that the shell of a baseball glove may be formed via injection molding polyurethane (figs. 5 & 10, col. 7 lines 5-53, col. 8 lines 52-59, col. 11 lines 21-35). The injection molded shell includes hollow portions 42 for a user to insert their fingers (fig. 5 & 14, col. 7 lines 59-65, col. 9 lines 6-17). 
In this case, Thompson teaches injection molding a glove comprising finger cavities by utilizing a three-piece mold having two outer mold pieces and a hand-shaped inner mold that leaves space for a user’s hand/fingers. Kolada teaches one of skill in the art that shells of baseball gloves are known to be injection molded such as to leave space for a user’s hand and fingers. Since Thompson teaches that space for a user’s hand or fingers can be made via a three-piece mold, and that molded portions can be of varying sizes and shapes (paras. [0006] & 
Guenther is directed to a molded baseball glove shell (col. 1 lines 6-9). Guenther teaches that the shell comprises a fabric layer, which can be a cloth, to form an inside surface of the baseball glove shell (col. 2 lines 19-52). When molding the shell of the baseball glove, the fabric layer is placed on a surface of the molds that form an inside surface of the shell such that the shell material during molding interlocks with the fabric material (col. 2 lines 34-46). The fabric layer strengthens and reinforces the primary shell material (col. 2 lines 44-52).  
Thus, it is further predictable as evidenced by Guenther that a size and shape of a shell of a baseball glove can be molded onto a fabric liner such as cloth while the cloth is in a mold. 
Thompson et al. fail to explicitly teach running a rope for connecting a shell and a web made in s2 to complete the fabrication of the non-sewn softball/baseball glove. However, this would be obvious in view of Guenther.
Similarly to Thompson et al., Guenther is directed to a molded baseball glove shell (col. 1 lines 6-9). Guenther teaches that a baseball glove can comprise a molded shell 11 that is connected to a web portion 23 (figs. 1 & 2, col. 1 line 65 – col. 2 line 12, col. 2 lines 19-25). After molding the shell 11, the web portion 23 and shell are attached by lacing 24 (fig. 1, col. 2 lines 9-12). 
In this case, Thompson et al. teaches an injection mold a baseball glove shell wherein the baseball glove has a web portion (Kolada, fig. 5 & 10, col. 9 lines 13-17). However, it is known in the art of manufacturing baseball gloves to attach a baseball glove shell to a separate webbing provided between the index finger and thumb portions of the shell via lace. For 
While Thompson et al. fail to explicitly teach the running of the rope being done manually, the examiner is taking official notice that it is well known in the art for a person to lace two pieces of material together manually. In this case, Thompson et al. is silent as to how the web and shell are laced together. However, it would be obvious and predictable to form a baseball glove by manually lacing parts together.
Thompson et al. fails to explicitly teach the outer mold portions are provided with micropores for automatic exhaust. This limitation would have been obvious in view of Wang.
Wang is directed to molding objects (paras. [0001] & [0002]). Wang teaches that ventilation is crucial in molds to allow air between the material and the mold to escape when the material expands in the cavity (para. [0003]). Poor venting can cause air entrapment leading to deformations in the molded material and sticking of the material to the mold (para. [0003]). Wang further teaches that a known way to provide adequate venting of a mold is to provide the inner surfaces of the molds with micropores by sandblasting to allow air to migrate through the pores to the mold vents (para. [0003]).
It would be obvious to modify the mold cavities of Thompson et al. to have micropores therein that allow air to migrate therethrough and into channels thereby reducing air pressure and temperature build-up during molding. Thompson et al. teaches to mold a glove with outer molds. Wang teaches one of ordinary skill in the art that it is known to provide mircropores on the inner surfaces of heated molds that lead to vents in order to prevent increased air pressure and temperature build-up. As such, it would be predictable that providing the outer mold portions with micropores that lead to vent channels will allow air to escape from the cavity during molding.
Thompson et al. fails to explicitly teach the outer molds are metal molds. However, this would have been obvious in view of Thompson.
Thompson teaches that it is known to make mold parts out of metals such as steel or aluminum (para. [0063]). In this case, Thompson et al. fails to explicitly teach the materials the 
Thompson et al. fail to explicitly teach setting a web mold, injecting a material into the web mold for one-time molding with an injector. However, this would also be obvious in view of Kolada. Specifically, it would have been obvious to form the web or at least a portion of the web via injection molding as taught by Kolada. Thompson et al. teaches to injection mold a baseball glove shell, and then to lace a web to the glove. Thompson et al. is silent as to how the web is made. Since Kolada teaches that it is predictable to injection mold material into the desired shape for use in a baseball glove, it would be predictable and obvious that forming the web in this way will provide a web suitable for its intended use. 
Regarding claim 2, Thompson et al. fails to explicitly teach one of the first outer mold portion and the second outer mold portion is provided with a texture that provides the softball/baseball glove with a texture that is capable of reducing slip between the glove and a ball. However, this would have been obvious in view of a separate teaching of Kolada.
Kolada is directed to molding baseball gloves (col. 1 lines 9-11). Kolada teaches to manufacture baseball gloves via injection molding (col. 8 lines 52-59). Kolada further teaches the preferred shape of the shell of the glove to comprise bumps 18 to improve the grip and reduce the probability of the ball slipping out of the glove (fig. 1, col. 5 lines 20-40).
It would be obvious to provide the cavity of the outer mold with a texture to create bumps on the shell of the glove to improve grip. Thompson et al. teaches to form a baseball shell via injection molding. Kolada teaches one of ordinary skill in the art that the mold may have texture such that bumps are formed on the shell during molding. Kolada teaches that forming bumps on the palm improves grip and reduces the probability of the ball slipping out of the glove. In addition, since Thompson et al. and Kolada both teach molding the shell of a baseball glove via injection molding, there would be a reasonable expectation of success of forming bumps on the glove shell by providing a corresponding texture on the cavity surfaces of the outer mold.
Regarding claim 4, Thompson et al. fails to explicitly teach the inner mold is provided with a concave pattern at the finger joints. However, this would have been obvious in view of a separate teaching of Kolada.
Kolada further teaches that a baseball glove, including the finger cavities, should be molded to have a curved, concave contour (figs. 1, 3, 5, 10 & 12; col. 3 lines 10-15, col. 4 lines 43-47, col. 5 lines 20-21, col. 8 lines 61-67). 
In this case, Thompson et al. teaches to injection mold a baseball glove shell via a three-piece mold. Thompson teaches that the molded portion can have three-dimensional shapes by providing more complex molds (para. [0006]). Kolada teaches one of skill in the art that it is known for injection molded baseball glove shells, including the finger cavities, to have a concave contour. Thus, it would be predictable and obvious to form the baseball glove shell of Thompson et al. to have a concave contour. 
Since the inner mold of Thompson et al. forms the finger cavities in the baseball glove shell, and the finger cavities have a concave contour, the natural logical result of the above modification is the inner mold will also have a concave contour at the finger joints.
Regarding claim 5, Thompson et al. further teach the material for injection is polyurethane (Kolada, col. 4 lines 61-65).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. as applied to claim 1 above, and further in view of US Patent No. 5,694,642 ("Rector").
Regarding claim 8, Thompson et al. fail to explicitly teach the rope is an elastic rope. However, this would have been obvious in view of Rector.
Rector is directed to baseball gloves (col. 1 lines 9-14). Rector teaches that the lacing 5 used to hold gloves together can be formed out of a plastic, such as polyurethane, that has an elastic memory (fig. 7, col. 3 lines 60-66). Rector teaches that this lacing holds knots better, reduces tendency for the ball to rebound from the glove, provides enough stretch to compensate for expected shrinkage of the plies, and has good wear resistance and durability under a variety of conditions (col. 4 lines 3-19).
It would be obvious to modify Thompson et al. such that the rope/lace is made out of polyurethane having an elastic memory. See MPEP 2143(I)(G). In this case, Thompson et 

Response to Arguments
Applicant's arguments filed June 10, 2021 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 6-8 of the remarks, Applicant argues that Bock et al. fail to teach sleeving an inner mold with the cloth glove. The examiner agrees that none of the references in Bock et al. explicitly taught sleeving the inner mold, the rejection reasoned that it was the natural logical result of the combination. However, upon finding a better reference that teaches sleeving an inner mold, a new ground of rejection is made that substitutes Thompson in place of Bock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”